Citation Nr: 0117435	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dental injury 
(traumatic loss of three teeth), currently evaluated as zero 
percent disabling.

2.  Entitlement to secondary service connection for 
reconstruction of the mouth.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision that denied entitlement 
to service connection for reconstruction of the mouth 
secondary to the service-connected disability wound of the 
lower lip.  It was also noted in the rating decision that the 
veteran was service connected for residuals of a wound of the 
lower lip, evaluated as 10 percent disabling.  In a notice of 
disagreement received in May 1999, the veteran's 
representative noted that the veteran was currently rated as 
10 percent disabled under the provisions of Diagnostic Code 
7800, that the veteran had suffered trauma in service and 
that the residuals of the trauma, were currently causing him 
difficulty and that he should be compensated accordingly.  

In a summary dated in June 1999, a decision review officer at 
the RO noted that the April 1999 rating decision had listed 
the issue as entitlement to service connection for 
reconstruction of the mouth, but that the issue should have 
been phrased as entitlement to an increased rating for a 
service connected fragment wound of the jaw and lip.  

In a rating decision and statement of the case issued on the 
same day in January 2000, the RO listed the issues as (1) 
entitlement to service connection for reconstruction of the 
mouth, claimed to be secondary to service-connected wound 
residuals of lower lip; (2) evaluation of a dental injury 
(traumatic loss of three teeth), currently evaluated as 0 
percent disabling; and (3) and entitlement to service 
connection for loss of sensation, right mandibular lip.  The 
RO denied entitlement to service connection for 
reconstruction of the mouth, and entitlement to a compensable 
evaluation for the dental injury, but granted service 
connection for neuropathy of the mandibular nerve, and 
assigned a zero percent evaluation under diagnostic code 
8205, effective from December 1998.  

In March 2000, the veteran submitted a VA Form 1-9 in which 
he listed the issues as service connection for reconstruction 
of the mouth as secondary to the service connected lower lip 
disability, entitlement to an increased rating for the dental 
injury, and entitlement to a higher evaluation for neuropathy 
of the mandibular nerve, currently evaluated as 
noncompensable.

Entitlement to secondary service connection for 
reconstruction of the mouth will be addressed in the remand 
portion of this decision, as well as entitlement to a higher 
evaluation for neuropathy of the mandibular nerve, and 
entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the lip with a 
disfiguring scar.


FINDING OF FACT

The veteran's masticatory surface has been restored by a 
suitable prosthesis.


CONCLUSION OF LAW

The criteria for a compensable rating for dental injury 
(traumatic loss of three teeth) are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.150 Code 9913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for a Higher Evaluation 


A.  Factual Background

Service medical records show that the veteran was wounded in 
action by a shell fragment in January 1945 in France.  The 
wound was located in the veteran's lower lip, and teeth were 
fractured.  Records reflect that the wound was cleansed and 
sutured, and that roots were not extracted.

Service medical records at the time of discharge in October 
1945 show a shrapnel wound to the veteran's mouth.

A notarized statement by the veteran in March 1946 indicates 
that the shrapnel penetrated through his lower lip and 
extracted three lower, front teeth.  The roots of the teeth 
were extracted after the veteran's lip healed.

An April 1946 RO rating decision granted service connection 
for purposes of obtaining VA dental treatment for tooth 
numbers 23, 24, and 25.

An August 1946 letter from the service department indicates 
that overseas clinical records of the veteran's dental 
treatment were unavailable.

An August 1946 RO rating decision granted service connection 
for wound residuals of lower lip, and assigned a zero percent 
evaluation, effective from October 1945.

The veteran underwent a VA examination in November 1996.  He 
reported being struck in 1945 by shrapnel in the mouth, 
causing the loss of his lower front teeth and causing a scar 
on the lower lip.  Upon examination, the veteran's neck was 
within normal limits and there were no bruits bilaterally; 
the thyroid was within normal limits.  There was a one-inch 
scar on the lower lip, and external and internal areas were 
disfiguring.  The veteran was unable to drink liquids without 
dribbling.  The veteran was diagnosed with status-post 
shrapnel wound lower lip and lower jaw with definite damage 
to his lower jaw and lower lip, causing fluid loss when he 
drank fluid.

A March 1997 RO rating decision increased the evaluation for 
wound residuals of lower lip from zero percent to 10 percent 
under diagnostic code 7805, effective from October 1996.

The veteran underwent a VA dental examination in January 
1999.  Medical records were reviewed.  The examiner noted 
that the veteran's masticatory function was moderately 
compromised, and that the veteran had a fixed partial denture 
replacing tooth numbers 23, 24, and 25.  The examiner also 
noted some bony erosion of jaw where teeth were lost, but no 
significant impairment of the jaw itself.  The veteran was 
diagnosed with loss teeth, Nos. 23, 24, 25, status post 
service-connected trauma, consistent with lip trauma 
(shrapnel) replaced by a fixed partial denture; and 
mandibular lip, status-post trauma, consistent with trauma 
(shrapnel), evidence of previous lip laceration and current 
scar formation.

The veteran underwent a VA dental examination in July 1999.  
Medical records were reviewed.  The examiner noted that the 
veteran's masticatory function was moderately compromised, 
and that phonation was moderately impaired (status post fixed 
partial denture).  The examiner also noted a pronounced droop 
and loss of sensation of the mandibular lip on the right.  
The veteran was diagnosed with loss teeth, Nos. 23, 24, 25, 
and loss mandibular lip integrity, status-post shrapnel wound 
(1945).
 
The veteran underwent a VA cranial nerves examination in July 
1999.  The examiner noted a slight droop of the right mouth 
corner, the cause of which was unclear.  The examiner noted 
no evidence of any impairment of the seventh cranial nerve; 
the veteran could fully purse his lips and fully smile and 
show his teeth.  There was no impairment of light touch over 
the skin of the face.  The examiner could not see any scar 
under the lower lip.  The examiner found neither a cranial 
nerve injury nor scar residuals.

VA progress notes show dental treatment and fittings for 
partials from March 1998 through December 1999.

Statements of the veteran in the claims folder are to the 
effect that his mouth is constantly drooped, which causes 
difficulty in eating and drinking.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation.  

The veteran has also been afforded VA examinations that 
contain all of the findings necessary to evaluate his 
disabilities.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

C.  Legal Analysis

The veteran contends that he is entitled to a higher 
evaluation for the dental disability.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A review of the record shows that service connection has been 
granted for dental injury for purposes of obtaining VA dental 
treatment for tooth numbers 23, 24, and 25.

The provisions of diagnostic code 9913 govern the degree of 
disability due to loss of teeth. Where there is tooth loss 
due to loss of substance of body of maxilla or mandible 
without loss of continuity, disability ratings from 10 
percent to 40 percent are available where the lost 
masticatory surface cannot be restored by suitable 
prosthesis. Where the loss of masticatory surface can be 
restored by suitable prosthesis, the rating is 
noncompensable. The ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  38 C.F.R. § 
4.150, Diagnostic Code 9913.

The Board notes that the veteran had lost three teeth due to 
trauma. The reports of his VA dental examinations, however, 
indicate that any loss of masticatory surface has been 
restored with suitable prosthesis.  Records reflect that the 
veteran has had a fixed partial denture replacing tooth 
numbers 23, 24, and 25 since service.  

Although a VA examiner noted some bony erosion of the 
veteran's jaw where teeth were lost, there was no significant 
impairment of the jaw itself.  Under the circumstances, a 
compensatory evaluation for loss of teeth under the 
provisions of diagnostic code 9913 is not warranted.  The 
Board recognizes that the veteran continues to have dental 
problems associated with the fixed partial denture replacing 
tooth numbers 23, 24, and 25, and he is advised that he is 
entitled to VA outpatient dental treatment for his dental 
injury.  38 U.S.C.A. § 1712(a)(1).

In this case, the medical evidence does not show that the 
veteran has loss of all upper and lower teeth on one side, 
loss of all lower anterior teeth or loss of all upper 
anterior teeth.  Hence, a 10 percent rating is not warranted 
for dental injury (traumatic loss of three teeth) under 
diagnostic code 9913.

There is no evidence of limited range of mandibular movement; 
neither have malunion or nonunion of the mandible been shown, 
nor limited temporomandibular motion attributable to the 
veteran's dental injury, to warrant the assignment of a 
compensable evaluation under the provisions of diagnostic 
codes 9903, 9904 or 9905.

Nor is there evidence in the record that the veteran's dental 
injury presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).  

Accordingly, a compensable rating for dental injury 
(traumatic loss of three teeth) is not warranted, and the 
claim is denied.


ORDER

A compensable rating for dental injury (traumatic loss of 
three teeth) is denied.


REMAND

The RO has not issued a statement of the case in response to 
the veteran's notices of disagreement with the evaluations 
assigned for residuals of the shell fragment wound of the 
lower lip with a disfiguring scar, and neuropathy of the 
mandibular nerve.  These issues must be remanded to the RO 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

II.  Claim for Secondary Service Connection for 
Reconstruction of the Mouth

The RO denied the veteran's claim as not well grounded.  As 
noted above, there has been a significant change in the law 
during the pendency of this appeal.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that he underwent treatment for 
reconstruction of his mouth, and that such treatment was 
necessitated by his service-connected wound residuals of the 
lower lip.  Other than photographs, these records do not 
appear to be in the claims folder, and they could be 
relevant.  The duty to assist the veteran in the development 
of facts pertinent to his claim for service connection 
includes obtaining all relevant records and to provide him 
with an adequate examination.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Moreover, whether reconstruction treatment of the veteran's 
mouth is necessitated by wound residuals of his lower lip is 
a medical determination.  It is noted that the Board may not 
rely on its own unsubstantiated judgment to resolve a medical 
question, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).  The Board concludes 
that the veteran should be afforded a VA medical examination 
to determine the nature and extent of the reconstruction 
treatment of the veteran's mouth, prior to adjudication of 
his claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the conditions at issue.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.  The veteran should be advised of 
any deficiency in obtaining the records.

2.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any residuals of 
reconstruction of the veteran's mouth.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should also review 
the service medical records and post-
service medical records and offer 
opinions as to:

(a)  Whether it is at least as 
likely as not that the 
reconstruction of the veteran's 
mouth is related to the shell 
fragment wound to the veteran's 
mouth noted in service, or to the 
wound residuals of the lower lip or 
to another service-connected 
disability; and

 (b)  Whether it is at least as 
likely as not that the veteran's 
service-connected wound residuals of 
the lower lip (or any other service-
connected disability) caused or 
increased the disability found in 
the veteran's mouth, necessitating 
reconstruction.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claim for service connection for 
reconstruction of the mouth.
  
4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.  The RO should issue a statement 
of the case as to the issues of 
entitlement to an original compensable 
rating for neuropathy of the mandibular 
nerve, and increased rating residuals of 
the shell fragment wound of the lip with 
disfiguring scar.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



